WLCC ACCOUNTANCY CORP PCAOB registered Independent Auditor's Report To the Board of Directors and Stockholders Mao Ren International, Inc. We have audited the accompanying balance sheets of Mao Ren International, Inc. ("the Company") as of December 31, 2014 and 2013, and the related statements of operations and stockholders' equity (deficit) and cash flows for each of the two years then ended December 31, 2014 and 2013. The financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).
